Appeal from an order of the Supreme Court, Monroe County (Richard A. Dollinger, A.J.), entered May 30, 2014 in a divorce action. The order denied defendant’s motion seeking, inter alia, leave to renew his opposition to plaintiff’s application for child support arrears.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Mura v Mura ([appeal No. 1] 133 AD3d 1324 [2015]). Present — Scudder, P.J., Smith, Carni, Lindley and Valentino, JJ.